           Case 2:21-cv-00134-GMN-NJK Document 62 Filed 04/19/21 Page 1 of 2




 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8
     TONY NGUYEN,
 9                                                           Case No. 2:21-cv-00134-GMN-NJK
             Plaintiff,
10                                                                          ORDER
     v.
11                                                                      [Docket No. 61]
     ISLAMIC REPUBLIC OF IRAN, et al.,
12
             Defendants.
13
14          Pending before the Court is Plaintiff’s motion for an extension of time to file a joint
15 proposed discovery plan. Docket No. 61. The motion is properly resolved without a hearing. See
16 Local Rule 78-1.
17          On April 9, 2021, the Court ordered the parties to file a joint proposed discovery plan no
18 later than April 16, 2021. Docket No. 57. On April 15, 2021, Hoang Huy Tu on behalf of the Law
19 Offices of Hoang Huy Tu, Ngoc Bich Nguyen, and Bich An Nguyen (“Defendants”) filed a
20 declaration in response to the Court’s order. Docket No. 59. In their declaration, Defendants
21 submit that Plaintiff has not contacted them to initiate the scheduling of a Fed. R. Civ. P. 26(f)
22 conference, as required under the Court’s Local Rules. Id. at 2; see also Local Rule 26-1(a) (“The
23 pro se plaintiff . . . must initiate the scheduling of the conference required by Fed. R. Civ. P. 26(f)
24 to be held within 30 days after the first defendant answers or otherwise appears”). Defendants
25 submit that “they have attempted to contact the Plaintiff via telephone . . . in response to the Court’s
26 latest order, however he never answers the telephone.” Docket No. 59 at 2. Defendants further
27 submit that Plaintiff’s listed address is a P.O. Box and, therefore, they cannot contact him in
28 person. Id.; see also Docket. On April 16, 2021, Plaintiff filed the instant motion requesting an

                                                      1
          Case 2:21-cv-00134-GMN-NJK Document 62 Filed 04/19/21 Page 2 of 2




 1 extension of time to file a joint proposed discovery plan. 1 Docket No. 61. Plaintiff submits that
 2 he attempted to contact Defendants via phone and email, but was not successful. 2 Id. at 3.
 3         “Discovery is supposed to proceed with minimal involvement of the Court.” F.D.I.C. v.
 4 Butcher, 116 F.R.D. 196, 203 (E.D. Tenn. 1986). Parties should strive to be cooperative, practical,
 5 and sensible, and should seek judicial intervention “only in extraordinary situations that implicate
 6 truly significant interests.” In re Convergent Techs. Securities Litig., 108 F.R.D. 328, 331 (N.D.
 7 Cal. 1985). Further, Plaintiff has a duty to prosecute his claims. Fed. R. Civ. P. 41(b).
 8         Accordingly, Plaintiff’s motion for an extension of time to file a joint proposed discovery
 9 plan, Docket No. 61, is hereby GRANTED. Plaintiff is ORDERED to contact Defendants, no
10 later than April 23, 2021, to confer on a joint proposed discovery plan. The parties must file a
11 joint proposed discovery plan no later than April 30, 2021. In the event Plaintiff fails to contact
12 Defendants by April 23, 2021, Defendants must file a notice so indicating. Failure to comply with
13 this order may result in sanctions.
14         IT IS SO ORDERED.
15         Dated: April 19, 2021
16                                                              ______________________________
                                                                Nancy J. Koppe
17                                                              United States Magistrate Judge
18
19
20
21
22
23
24
           1
             The instant motion lists additional requests that Plaintiff submits he may raise in
25 forthcoming motions. See Docket No. 61 at 3. The Court has not considered these additional
   requests and expresses no opinion on their merits.
26
           2
             The instant motion attaches an email that Plaintiff purportedly sent to Mr. Tu regarding
27 the joint proposed discovery plan. See Docket No. 61 at 7. That email is dated April 15, 2021,
   and includes Mr. Tu’s email address in a bold, large font adjacent to a distinct email address that
28 actually corresponds in style and size to the text in the body of the attached email. See id.

                                                    2
